Title: From George Washington to William Herbert, 1 September 1799
From: Washington, George
To: Herbert, William



Dear Sir,
Mount Vernon Septr 1st 1799

Your letter with its enclosure, was not received until after candle light last night; owing, I presume, to my not having sent to the Post Office on friday: rarely sending—oftener than every other day, for my letters & Papers.
I have put my name to the enclosed note, although it ought to have been at the Bank yesterday; to be returned, or destroyed, as circu[m]stances require.
This business of borrowing & discount (as you will perceive) I am quite a novice in. What I meant by renewing my note, was no more than, instead of taking it up, by applying so much of my deposit in Bank to this purpose (in payment thereof) to let it remain—so as that, this sum might be at my command; whether I adopted proper means to effect this end, you are the best judge.
It is quite immaterial to me, whether the discount was made last week—or may be this week—or the next—provided all things are right with respect to the old note; which being for Sixty days I know ought to be paid at the end thereof, or renewed. With this explanation of my intentions, you will please to do, or cause to be done, what is proper on my part—that I may not be brought into any unpleasant predicament at the Bank.
It is far from my intention, or wish, to saddle you with the expence of stamps; and therefore pray to be charged with their cost, and to be told where, & in what manner I can be provided with others. With very great esteem—I am—Dear Sir Yr Most Obedt & Affece Servt

Go: Washington

